DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "necessary" circuitry in line 4. the term “necessary” is not defined in the specification and it is therefore an undefined subjective term rendering the metes and bounds of the claim indefinite.  See MPEP 2173.05(b)(IV)- 
“When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").”


Claims 2-7 are rejected as stated above because due to their dependency from claim 1. Claims 2-7 are also indefinite.
some way” in line 4. It is unclear and indefinite since the specification does not provide a definition for “some way” or describe how the “some way” of actuation occurs.  Thus, given the lack of the approach used in the specification, this phrase is also indefinite.
Claims 4-6 are rejected as stated above because due to their dependency from claim 2. Claims 4-6 are also indefinite.
Claim 3 recites the limitations “pressure and/or temperature measuring assemblies’ switch contacts” in lines 9. It is unclear and indefinite to which the pressure and/or temperature measuring assemblies are referring to? The specification and drawings disclose only one pressure and/or temperature measuring assembly “20” that is used  and based on the operation of the apparatus.
Claim 7 is rejected as stated above because due to their dependency from claim 3. Claim 7 is also indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites in the Preamble “The PCB (s) of claim 2” in line 1. Claim 4 is only directed to and further limits the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5-6 are rejected as stated above because due to their dependency from claim 4.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites in the Preamble “the pressure and/or temperature measuring assembly of claim 2” in line 1. Claim 5 is only directed to and further limits the “pressure and/or temperature measuring assembly” whereas the entire system being claimed is directed to the “pressure and/or temperature measuring apparatus.”  Thus, claim 5 only incorporates and further limits a piece but not all of the apparatus (i.e., claim 5 is only directed towards a further limited pressure and/or temperature measuring assembly not the whole system).  Since claim 5 does not incorporate all the limitations of its parent claims and only the pressure and/or temperature measuring assembly, claim 5 is not a proper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites in the Preamble “the wireless data of claim 4” in line 1. Claim 6 is only directed to and further limits the “wireless data” whereas the entire system being claimed is directed to the “wireless data.”  Thus, claim 6 only incorporates and further limits a piece but not all of the apparatus (i.e., claim 6 is only directed towards a further limited wireless data not the whole system).  Since claim 5 does not incorporate all the limitations of its parent claims and only the wireless data, claim 6 is not a proper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites in the Preamble “the pressure and/or temperature measuring assembly of claim 3” in line 1. Claim 7 is only directed to and further limits the “pressure and/or temperature measuring assembly” whereas the entire system being claimed is directed to the “pressure and/or temperature measuring apparatus.”  Thus, claim 5 only incorporates and further limits a piece but not all of the apparatus (i.e., claim 5 is only directed towards a further limited pressure and/or temperature measuring assembly not the whole system).  Since claim 7 does not incorporate all the limitations of its parent claims and only the pressure and/or temperature measuring assembly, claim 7 is not a proper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to data per that is a data structure that it is non-statutory subject matter because it is not tangible and could be a transitory form of signal  transmission, (signal per se). A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: A process, or A machine, or A manufacture, orA composition of matter. See MPEP 2106 and  2106.03.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 recites the abbreviation “PCB (s)” without its expanded text.  The claims should be rewritten in such manner so as to recite “printed circuit board (s) (PCB (s))” in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses. Appropriate correction is required.
Claims 2-7 are objected as stated above because due to their dependency from claim 1.
Claim 2 recites “pressure and/or temperature measuring assembly” in lines 1-2 and 4-5 and “measuring assembly” in line 3. Since the specification discloses only one and same pressure and/or temperature measuring assembly and It appears that only one is being claimed as it refers to the assembly which is part of the apparatus set forth in claim 1. Given the plain and ordinary meaning of the claims and, It appears to be referring to the same element mentioned in line 2 of claim 1. It is suggested to the Applicant to add “the” prior to each instance of the term would be appropriate.
Claims 4-6 are objected as stated above because due to their dependency from claim 2.
Claim 3 recites the limitations “PCB(s) circuity” in line 1. Examiner assumes that it is a misspelling and typographical error, and suggests to the Applicant to correct it to “PCB(s) circuitry”.
Claim 3 recites “wireless transmitter module” in line 5. Since the specification discloses only one and same wireless transmitter module (‘18’) and It appears that only one is being claimed as it refers to the wireless transmitter module which is part of the apparatus set forth in claim 3. Given the plain and ordinary meaning of the claims and, It appears to be referring to the same element mentioned in line 3 of claim 3. It is suggested to the Applicant to add “the” prior to each instance of the term would be appropriate.
Claim 7 is objected as stated above because due to their dependency from claim 3.
Claim 4 recites “pressure and/or temperature measuring ” in lines 1-2 and 4-5 and “measuring assembly” in line 3. Since the specification discloses only one and same pressure and/or temperature measuring assembly and It appears that only one is being claimed as it refers to the assembly which is part of the apparatus set forth in claim 1. Given the plain and ordinary meaning of the claims and , It appears to be referring to the same element mentioned in line 2 of claim 1. It is suggested to the Applicant to add “the” prior to each instance of the term would be appropriate.
Claim 4 recites “pressure and/or temperature measuring apparatus ’ switch contacts” in line 5. Since the specification discloses only one and same pressure and/or temperature measuring apparatus and It appears that only one is being claimed as it refers to the pressure and/or temperature measuring apparatus set forth in claim 1. Given the plain and ordinary meaning of the claims and , It appears to be referring to the same element mentioned in line 1 of claim 1. It is suggested to the Applicant to add “the” prior to each instance of the term would be appropriate.
Claims 5-6 are objected as stated above because due to their dependency from claim 4.
Claim 5 recites “pressure and/or temperature measuring assembly” in lines 1-2. Since the specification discloses only one and same pressure and/or temperature measuring assembly and It appears that only one is being claimed as it refers to the assembly which is part of the apparatus set forth in claim 1. Given the plain and ordinary meaning of the claims and , It appears to be referring to the same element mentioned in line 2 of claim 1. It is suggested to the Applicant to add “the” prior to each instance of the term would be appropriate.
Claim 7 recites “pressure and/or temperature measuring apparatus housing” in line 3. Since the specification discloses only one and same pressure and/or temperature measuring apparatus and It appears that only one is being claimed as it refers to the pressure and/or temperature measuring apparatus set forth in claim 1. Given the plain and ordinary meaning of the claims and , It appears to be referring to the same element mentioned in line 1 of claim 1. It is suggested to the Applicant to add “the” prior to each instance of the term would be appropriate.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wireless transmitter module in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0013] for the wireless transmitter module is described as part of a hardware transmitter device of the printed circuit board 5 that send the measurement values.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henson et al. (US2004/0113813A1) hereafter Henson in view of Miller et al. (US2003/0206110A1) hereafter Miller.
Regarding claim 1, Henson discloses a pressure and/or temperature measuring apparatus (fig 1:10, par[0026]: FIG. 1 illustrates an example pressure measurement device 10. As illustrated, pressure measurement device 10 is a pressure gauge) comprising:
pressure and/or temperature measuring assembly (fig 1, par[0027], [0030]: The housing 20 comprising an assembly having a pressure sensor 30, Bourdon tube 40, movement 50 and a PCB 60);
one or more PCB(s) populated with necessary circuitry (fig 2:60, par[0030]: PCB 60 also includes an analog-to-digital (A/D) converter 64 to digitize the sensor output and a processor 66 to process the pressure data indicated via the sensor output);
one or more batteries (fig 2:68, par[0034]: For power, PCB 60 includes a battery 68. In particular implementations, battery 68 may facilitate long-term, maintenance-free operation by being a lithium battery or other long-lasting power source).
Henson does not explicitly disclose the pressure and/or temperature measuring apparatus wherein said assembly utilizes adjustable switch contact(s).
Miller discloses the pressure and/or temperature measuring apparatus wherein said assembly utilizes adjustable switch contact(s) (par[0009], [0036], [0039]: The alarm assembly switch has first and second contacts which extend outwardly through the plate of the housing, the pointer is separate from the alarm energization circuit, and the pointer is adapted to abut and force the second contact into abutting relationship with the first contact for closing the switch and activating the alarm in response to the movement of the pointer to a predetermined low pressure marking. the switch 71 comprises an electrically conductive hollow tube 72 defining a first electrical contact extending through the housing 22 and including an open front end defining a peripheral circumferentially extending surface or opening 77 protruding through the plate 46 at a point adjacent the "500 PSI" and "REFILL" markings thereon and a second electrical contact in the form of an elongate strand of electrically conductive wire 76 extends generally centrally through the tube 72 and terminates in an inwardly looped or hooked free end 78 which protrudes through the opening 76 ).
One of ordinary skill in the art would be aware of both the Henson and the Miller references since both pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure and/or temperature measuring apparatus of Henson to implement the adjustable switches as disclosed by Miller to gain the functionality of providing an improved low pressure alarm incorporating an electrical circuit which allows a visual and/or audible alarm to be tested either prior to or during use of the assembly by incorporating a pointer which is adapted to sweep across the plate of a pressure gauge into contact with the switch to close the switch and activate the low pressure alarm.

Regarding claim 2, Henson in view of Miller discloses the pressure and/or temperature measuring apparatus of claim 1, wherein: pressure and/or temperature measuring assembly comprising:
an inlet coupled to measuring assembly (Henson fig 1:26, par[0027]: In device 10, a pressure sensor 30 is in fluid communication with an inlet 26 of housing 20);
a pointer indicator which is actuated in some way via pressure/temperature measuring assembly (Henson fig 1:58, par[0028]: Pointer 58, therefore, rotates in response to pressure changes at inlet 26. When device 10 is fully assembled, pointer 58 may have a pressure-demarcated dial face opposite);
a gauge face which aids indication of measured values (Henson par[0032] “Table 1”);
one or more adjustable switch contact(s) (Miller par[0009], [0036], [0039]: The alarm assembly switch has first and second contacts which extend outwardly through the plate of the housing, the pointer is separate from the alarm energization circuit, and the pointer is adapted to abut and force the second contact into abutting relationship with the first contact for closing the switch and activating the alarm in response to the movement of the pointer to a predetermined low pressure marking. the switch 71 comprises an electrically conductive hollow tube 72 defining a first electrical contact extending through the housing 22 and including an open front end defining a peripheral circumferentially extending surface or opening 77 protruding through the plate 46 at a point adjacent the "500 PSI" and "REFILL" markings thereon and a second electrical contact in the form of an elongate strand of electrically conductive wire 76 extends generally centrally through the tube 72 and terminates in an inwardly looped or hooked free end 78 which protrudes through the opening 76 ).

2.	Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henson in view of Miller, and further in view of Steinfels et al. (US2008/0181794A1) hereafter Steinfels.
Regarding claim 3, Henson in view of Miller discloses the pressure and/or temperature measuring apparatus of claim 1 wherein: PCB(s) circuity comprising:
a wireless transmitter module which transmits information derived from the pressure and/or temperature measuring assembly and/or any information within PCB components and/or circuitry (Henson fig 2:70, par[0033]: Transmitter PCB 70 includes a transmitter, which is one type of data communication device, for sending pressure data via a wireless signal to a remote location, separate from device 10);
a wireless transmitter module (Henson par[0033]: transmitter PCB 70 may also be able to wirelessly receive data from a remote source, possibly by the use of a transceiver, which is another type of data communication device. A transceiver may be used in conjunction with the transmitter) and/or physical connection port for device configuration (Henson par[0033]: transmitter PCB 70 may also be able to wirelessly receive data from a remote source, possibly by the use of a transceiver, which is another type of data communication device.  A transceiver may be used in conjunction with or in place of the transmitter fig 2:62, par[0030]: PCB 60 is electrically coupled via a sensor connector 62 to pressure sensor 30 in FIG. 1.);
micro-processor(s) (Henson fig 2:66, par[0030]: PCB 60 also includes an analog-to-digital (A/D) converter 64 to digitize the sensor output and a processor 66 to process the pressure data indicated via the sensor output) operable to:
determine if pressure and/or temperature measuring assemblies’ switch contacts are closed or open (Henson par[0051]: Microprocessor 414 may also control power to A/D converter 412, along with most, if not all, of the other electronic instruments of a pressure measurement device.  Thus, microprocessor 414 may conserve power by putting PCB assembly 400, or possibly even the entire pressure measurement device of which it is a part, to sleep or in a low power mode, waking the components at programmable time intervals) and (Miller par[0045]: Once the assembly 20 has been successfully tested prior to installation, the switch 84 can be turned to the "off" position and the assembly 20 can be installed to the manifold of an oxygen tank with the oxygen source off. Once the assembly has been installed, the on/off switch 84 of the assembly 20 can be turned to the "on" position and the alarm (i.e., the buzzer 92 and the LED 90) will be automatically activated as described above as a result of the contact between the indicator 68 and the wire 76 which causes contact between the tube 72 and the wire 76 to close the alarm circuit),
enter a power conservation mode (Henson par[0051]: The microprocessor 414 may conserve power by putting PCB assembly 400, or possibly even the entire pressure measurement device of which it is a part, to sleep or in a low power mode, waking the components at programmable time intervals),
exit power conservation mode (Henson par[0051]: The microprocessor 414 may conserve power by putting PCB assembly 400, or possibly even the entire pressure measurement device of which it is a part, to sleep or in a low power mode, waking the components at programmable time intervals) and transmit information (Henson par[0033]: The processor output is coupled to a transmitter PCB 70, which is located between PCB 60 and housing 20. Transmitter PCB 70 includes a transmitter, which is one type of data communication device, for sending pressure data via a wireless signal to a remote location, separate from device 10).
Henson in view of Miller does not explicitly disclose the pressure and/or temperature measuring apparatus comprising: a power switching circuit which switches power source from battery to power delivered via configuration cable once a physical connection is made; battery(s) voltage value.
Steinfels discloses measuring apparatus comprising: a power switching circuit which switches power source from battery to power delivered via configuration cable once a physical connection is made (fig 14:360, par[0062], [0064]: The operator may selectively choose to use either AC power or DC battery power, or a control system may automatically choose the power source based on factors such as: which power sources are currently connected, the state of charge in the battery, the power demands of the compressor, or other relevant factors. An embodiment of the power conditioning circuit 360 may comprise a regulated switching power supply and comprise a relay to disconnect the battery output when the compressor assembly is connected with an AC power source ); battery(s) voltage value (fig 20:405, par[0096]: The control circuitry 240 detects the stall in step 410 or 411 by detecting the voltage and current from the battery. If the battery voltage is less than a predetermined limit or if the battery current is greater than a predetermined limit, then the logic proceeds to step 1 and step 430 in FIG. 20 where the electric motor 120 is turned off. A depleted battery can also be detected in step 405 after the mobile compressor is turned on by checking the battery voltage).
One of ordinary skill in the art would be aware of the Henson, Miller and Steinfels references since all pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure and/or temperature measuring apparatus of Henson to implement the power switching circuitry as disclosed by Steinfels to gain the functionality of selectively choosing to use either AC power or DC battery power, or based on factors such as: which power sources are currently connected, the state of charge in the battery, the power demands of the assembly, by disconnecting the output of the power conditioning circuit when a battery is connected, and disconnecting the battery output when the assembly is connected with an AC power source.

Regarding claim 4, Henson in view of Miller discloses the PCB(s) of claim 2, wherein a wireless transmitter’s wireless data comprising: 
electrical state of pressure and/or temperature measuring apparatus’ switch contacts (Henson par[0051]: Microprocessor 414 may also control power to A/D converter 412, along with most, if not all, of the other electronic instruments of a pressure measurement device.  Thus, microprocessor 414 may conserve power by putting PCB assembly 400, or possibly even the entire pressure measurement device of which it is a part, to sleep or in a low power mode, waking the components at programmable time intervals).
Henson in view of Miller does not explicitly disclose the PCB(s) wherein a wireless transmitter’s wireless data comprising: battery(s) voltage value.
Steinfels discloses the PCB(s) wherein a wireless transmitter’s wireless data comprising: battery(s) voltage value (fig 20:405, par[0096]: The control circuitry 240 detects the stall in step 410 or 411 by detecting the voltage and current from the battery. If the battery voltage is less than a predetermined limit or if the battery current is greater than a predetermined limit, then the logic proceeds to step 1 and step 430 in FIG. 20 where the electric motor 120 is turned off. A depleted battery can also be detected in step 405 after the mobile compressor is turned on by checking the battery voltage. par[0062], [0064]: The operator may selectively choose to use either AC power or DC battery power, or a control system may automatically choose the power source based on factors such as: which power sources are currently connected, the state of charge in the battery).
One of ordinary skill in the art would be aware of the Henson, Miller and Steinfels references since all pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure and/or temperature measuring apparatus of Henson to implement the battery level feature as disclosed by Steinfels to gain the functionality of selectively choosing to use either AC power or DC battery power, or based on factors such as: which power sources are currently connected, the state of charge in the battery, the power demands of the assembly, by disconnecting the output of the power conditioning circuit when a battery is connected, and disconnecting the battery output when the assembly is connected with an AC power source.

Regarding claim 5, Henson in view of Miller and Steinfels discloses the pressure and/or temperature measuring assembly of claim 2, wherein pressure and/or temperature measuring assembly is contained within housing (Henson fig 1:20, par[0027]: Device 10 includes a housing 20 having a rear cover 22 and a front cover, wherein the housing 20 comprising a pressure sensor 30 is in fluid communication with an inlet 26 of housing 20)).

Regarding claim 7, Henson in view of Miller and Steinfels discloses the pressure and/or temperature measuring assembly of claim 3, wherein PCB(s) may be located within pressure and/or temperature measuring apparatus housing, or may be located within any housing attached to the pressure and/or temperature measuring apparatus housing (Henson fig 2:60, par[0030]: PCB 60 located within the pressure and/or temperature measuring apparatus 10, and also includes an analog-to-digital (A/D) converter 64 to digitize the sensor output and a processor 66 to process the pressure data indicated via the sensor output)).

3.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henson in view of Miller and Steinfels, and further in view of Larsen (US2019/0270349A1).
Regarding claim 6, Henson in view of Miller and Steinfels does not explicitly disclose the wireless data wherein a wireless data is strongly encrypted.
Larsen discloses the wireless data wherein a wireless data is strongly encrypted (par[0079]: Data sent over the communication links as well as data stored both within the sensor apparatus and within the reader device and/or computing device can be encrypted or secured so it cannot be tampered with by users. By doing this, any user may securely take measurements, and the measurements may be trusted as an objective standard measurement).
One of ordinary skill in the art would be aware of the Henson, Miller, Steinfels and Larsen references since all pertain to the field of measuring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure and/or temperature measuring apparatus of Henson to implement the encryption feature as disclosed by Larsen to gain the functionality of protecting sensitive data from unauthorized access, modification, disclosure or theft, resulting results in a minimal risk of malicious or deliberate data tampering by users or from inadvertent corruption by unwitting users and allowing for tracking, secured data to prevent data tampering, temperature compensation, and external pressure compensation.

Conclusion
US6530281B2 to Chou discloses a pressure gauge includes a Bourdon tube coupled to a pinion of a spindle with a link and a sector gear, and to rotate the spindle in correspondence with a pressure in the Bourdon tube. The rotational movement of the spindle or the deformation of the Bourdon tube may be converted into a digital output and shown in a displayer. A disc is secured to the spindle and has a number of openings formed in the peripheral portion. A photo detecting device may be 
used for detecting a light emitted through the openings of the disc and for detecting the rotational movement of the disc.
US2016/0146645A1 to Kielb discloses a gauge system comprises a sensor that produces a sensor signal as a function of a sensed parameter. The gauge system also comprises a motor and a gauge 
having a scale and a movable indication needle that is driven by the motor and displays a measurement value of the sensed parameter based upon position of the needle relative to the scale.  The gauge system further includes a position sensor that produces a position feedback signal representative of a sensed position of the needle and a controller that provides drive commands to the 
motor based on the sensor signal and the position feedback signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685